Title: To John Adams from Jonathan Mason, 6 November 1820
From: Mason, Jonathan
To: Adams, John


				
					My dear Sir—
					Boston Novr 6. 1820
				
				I have been highly gratified with the manner, in which your State in particular & the Continent of America at large I may Add, have received the news of your election to the approaching convention—It has been marked with the approbation of every individual & affords an unequivocal proof of the gratitude of the Town of Quincy—Tho’ you have lived into Posterity, they have not been unmindful of your important services in the glorious revolution of the Country, & that, it is to you, with but a few others, they owe their present freedom & happiness—That their Country stands singularly blessed, under the guidance & protection of Providence, & is now become an exporter of its own light & principles to the Old World—I have now a single favor to ask of you—That you would make my house, your home, during the sitting of this Convention—I have a very comfortable Office, on the lower floor, with a good bed & fire in it—You can at all times, enjoy & participate in the society of my family, and at your, pleasure, at all times retreat to your Office, where you can be secluded, silent & comfortable to your best Wishes—My family is not large, & I am sure they are unanimously congenial &  well disposed—I do not see much company & I promise you, not a single hour, of parade, formality, or intrusion—For this favor I have some claims—I have prided myself, in having been your pupil, & if we judge by feelings, instead of blood, I will dispute my relationship, with any & every person in the Town. Be pleased to grant this favor—it will do me honour, & you shall be comfortable, agreeable to any definition you shall give of the word comfort—I have duly recd your two last letters—In the first, In your discription of the Episcopal Hierarchy at Braintree, I looked for the names of Winslow & Cleverly, the first the Parson, & the second the Clerk—who made it a part of their religion to pray to Almighty God, for the destruction of the rebels (among whom you was included) & the defeat of their cause, in the years 1775 & 6—But you did not bring your   narrative so far down—Their names however, & their conduct, will stand as a climax & substantial proof of every preceeding fact.—As to being chosen a member of the Convention, I have committed the unpardonable sin—I have endeavored to go to Washington with National, not local views—I have coincided with the administration of my country, & executed my feeble powers to strengthen & confirm the Union of its several parts—Therein I have offended the Essex Gentlemen & the Merchants of the Town of Boston—I have the honour to be / Your sincere friend & st
				
					Jona Mason—
				
				
			